Citation Nr: 1135632	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diverticulosis.

3.  Entitlement to service connection for residuals of bowel obstruction.

4.  Entitlement to service connection for a disability manifested by stomach pain.

5.  Entitlement to an increased rating for gastroesophageal disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, November 2007, and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In her August 2008 VA Form 9, the Veteran requested a hearing before the Board in conjunction with her appeal.  However, in February 2010, she withdrew that request and asked that her appeal be forwarded to the Board.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the Veteran indicated in an April 2007 statement that she wished to withdraw her pending claim for TDIU.  Because the Veteran has made it clear that she does not desire a TDIU, further consideration of that issue is not required.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to service connection for diverticulosis, entitlement to service connection for residuals of bowel obstruction, and entitlement to an increased rating for gastroesophageal reflux disease (GERD), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records contain multiple incidences in which the Veteran was treated for stomach pain.

2.  The Veteran has continued to report stomach pain during the post-service period, to include during the appeal period.

3.  A discrete diagnosed disability manifested by stomach pain, not attributable to another diagnosed condition, is not of record.  


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by stomach pain have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  July 2007, September 2007, and January 2008 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not contain evidence that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in March 2006, April 2007, August 2007, and July 2008; the Veteran has not argued, and the record does not reflect, that they were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations conducted a full history of the Veteran's conditions and symptoms, her surgical history, and documented her current symptoms.  They also note the results of complete physical examinations, providing clinical findings for the issue in question.  

There is no indication that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records indicate multiple incidences where the Veteran reported stomach pain, and treatment for various gastrointestinal conditions.  Service connection for GERD is currently in effect and is addressed in the Remand portion of the decision below.

Subsequent to service, and during the appeal period, the record continues to show that the Veteran experiences stomach pain.  A July 2000 military facility treatment record noted the Veteran's continued, intermittent left lower quadrant pain.  A March 2003 VA outpatient treatment record continued to show reports of stomach pain.  At the August 2007 VA examination, the Veteran reported problems with stomach pain for many years, with a history of multiple abdominal surgeries to include bowel resection.  A diagnosis of chronic abdominal pain, status post multiple surgeries, was made.  However, the examiner did not find that it was caused by the Veteran's GERD.  A July 2008 VA outpatient treatment record showed a 2-week history of stomach pain.  At the July 2008 VA examination, the Veteran reported chronic left lower quadrant pain.  

Thus, it is clear that the Veteran's stomach pain existed in service, and has continued into the post-service period, to include the appeal period.  The Board finds the Veteran's assertions that she experiences stomach pain to be credible ones, and sympathizes with her contentions, especially in light of the longstanding nature of her symptomatology.  However, service connection for stomach pain itself cannot be granted.  Although chronic stomach pain was "diagnosed," at the August 2007 VA examination, pain in the stomach or elsewhere in the body is a symptom, not a diagnosed disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Veteran's reports of stomach pain will be considered as part of the claims remanded below, service connection for stomach pain as a disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested by stomach pain is denied.


REMAND

The record reflects that the Veteran had previously received treatment for her gastrointestinal conditions at the Medical Center of Arlington (Texas).  Records from this facility dated as recent as May 2007 are associated with the claims file.  However, the July 2008 VA intestines examination report indicates that the Veteran had received additional treatment at this facility, to include on an emergent basis in July 2008.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, after procuring authorization from the Veteran, these additional records must be obtained.

Further, the record reflects that the Veteran reported depressive symptoms and was treated for depression during her military service.  It also reflects diagnoses of PTSD and of major depressive disorder during the appeal period.  The Veteran has also alleged two in-service incidents, detailed in the remand directive paragraphs below, which she argues resulted in her current mental health condition.  However, she has never been afforded a VA mental disorders or a VA PTSD examination.  Unfortunately, the mental health evaluations of record, to include a rather thorough evaluation conducted by a VA clinician in June 2006, are insufficient for adjudication purposes because they do not provide sufficient nexus opinions.  On remand, a VA examination should be conducted to determine, conclusively, the nature of the Veteran's current acquired psychiatric disability and whether it is the result of the two claimed stressor events or otherwise related to her military service.

Finally, review of the record indicates that the Veteran's claims for service connection for diverticulosis and for bowel obstruction require further development.  Indeed, diverticulosis of the sigmoid colon was diagnosed at the July 2008 VA examination.  However, the examiner indicated that he could not "render [an] opinion as to the etiology without resort to speculation in light of the above complex narrative history."  This opinion is insufficient because it does not identify what information, if any, is missing such that the examiner could not provide an opinion, such that speculation is required.  As the Veteran's medical history is well-documented, it is not clear that the examiner knew that he need not identify the exact pathologic history of the Veteran's diverticulosis, only whether it is "at least as likely as not (50 percent probability or greater)" that it is related to the Veteran's military service, or caused or aggravated by her service-connected GERD.  To that end, bowel obstruction surgeries were noted to have occurred in 1994 and 1996, and a July 2008 VA computed tomography test also showed mildly prominent small bowel loops which may have represented early small bowel obstruction.  However, none of the VA gastroenterology examinations of record have provided an opinion as to whether the Veteran's bowel obstructions, and any related residuals, are related to her military service or were caused or aggravated by her service-connected GERD.  Remand is required so that a sufficient nexus opinion can be obtained with respect to both issues; remand of the Veteran's claim for an increased rating for GERD must be remanded as an intertwined issue, as a new VA examination may provide pertinent clinical findings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to service connection for diverticulosis, entitlement to service connection for residuals of bowel obstruction, and entitlement to an increased rating for GERD are for the following actions:

1.  Contact the Veteran and indicate awareness of the existence of the private records from the Medical Center of Arlington (Texas) documenting treatment for gastrointestinal symptoms as noted in the July 2008 VA examination report, and request that the Veteran provide those records or authorization such that the RO may obtain them.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained after reasonable efforts are made, notify the Veteran and (a) identify which records cannot be obtained; (b) explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and her attorney an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her acquired psychiatric disorder(s).  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran and of her husband with respect to her claimed stressors.  The examiner should conduct a complete history and diagnose any psychiatric disorders.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder is etiologically related, at least in part, to the two in-service stressors claimed by the Veteran (her 1983 miscarriage of pregnancy, and her 1984 in-service sexual assault, both of which she alleges occurred while stationed at Mountain Home Air Force Base in Idaho) or to any other incident during the Veteran's service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected GERD and to determine the etiology of her bowel obstruction and diverticulosis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  

The examiner must provide accurate and fully descriptive assessments of all gastrointestinal symptoms.  Specifically, the examiner should indicate the presence, and if so, frequency and severity, of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.  

Additionally, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's documented history of small bowel obstruction, and/or any residuals she currently experiences as a result, are directly related to her military service, or is caused by or aggravated by her service-connected GERD.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more ) that the Veteran's diverticulosis, shown on VA examination in July 2008, is directly related to her military service, or is caused by or aggravated by her service-connected GERD.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

4.  Notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

5.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and her attorney.  After the Veteran and her attorney have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


